         Case 3:16-cr-00440-WHA Document 283 Filed 10/06/20 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number: 16-CR-00440-001 WHA

Date case was first filed in U.S. District Court: 10/20/2016

Date of judgment or order you are appealing:                       09/29/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Yevgeniy Aleksandrovich Nikulin




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
 Law Chambers Building

 345 Franklin Street

City: San Francisco                           State: CA               Zip Code: 94102

Prisoner Inmate or A Number (if applicable): UMB207 (PFN)

Signature       Adam G. Gasner                                          Date 10/06/2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 3:16-cr-00440-WHA Document 283 Filed 10/06/20 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
 Yevgeniy Aleksandrovich Nikulin


Name(s) of counsel (if any):
Adam G. Gasner



Address: 345 Franklin Street, San Francisco, CA 94102
Telephone number(s): 415-782-6000
Email(s):    adam@gasnerlaw.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
United States of America


Name(s) of counsel (if any):
Michelle J. Kane
Katherine L. Wawrzyniak


Address: 450 Golden Gate Avenue, 11th floor, San Francisco, CA 94102
Telephone number(s): 510-637-3724; 415-436-7317
Email(s):    michelle.kane3@usdoj.gov; katherine.wawrzyniak@usdoj.gov


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        Rev. 12/01/2018
         Case 3:16-cr-00440-WHA Document 283 Filed 10/06/20 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         Rev. 12/01/2018
